PER CURIAM. Appellant, Larry Johnson, by his attorney, Jeffery H. Kearney, has filed a motion to file his brief out of time. On June 27, 1996, Johnson filed a motion for rule on clerk to compel the clerk’s office to accept the record in this case after the time for filing had lapsed. In his motion, Johnson’s attorney stated the failure to timely file the record was due to an error on his part. By per curiam order dated July 15, 1996, we granted Johnson’s motion and forwarded a copy of that per curiam to the Committee on Professional Conduct. Johnson was then given until August 24, 1996 to file his brief. After failing to file a timely brief, the supreme court clerk, by letter dated October 4, 1996, gave counsel seven days to respond as to why no brief had been filed, and on October 30, 1996, counsel responded by filing a motion requesting he be allowed to file a belated brief. In his motion, counsel related that, after being denied relief to withdraw as counsel, he had tried to establish a good relationship with Johnson so as to obtain his assistance in preparing a brief.  We find counsel’s motion not only untimely, but also deficient in giving a valid reason for failing to comply with this court’s rules. Because counsel has tendered his brief contemporaneously with his motion, we accept his brief, but we forward a copy of this per curiam to the Committee on Professional Conduct.